DETAILED ACTION
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (Lee, US 2017/0365572).
Regarding claim 1, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising a through hole ( through hole 110H and [0068]) therein; a semiconductor chip ( semiconductor chip 120 and [0068]) in the through hole, wherein the semiconductor chip comprises a chip body (body 121), a chip pad ( connection pad 122) on a surface of the chip body, and a passivation layer ( insulation layer 11a/b) on the chip body and on the chip pad; an encapsulation layer ( encapsulant layer 130) on side surfaces of the semiconductor chip within the through hole; and a guard ring ( redistribution layer 142 i.e. made of metal see [0092]) on the passivation layer and on an edge portion of the chip body (see FIG. 11 D and related text).  
Regarding claim 2, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising, wherein the guard ring (redistribution layer 142 i.e. made of metal see [0092]) comprises a continuous layer extending along a perimeter of the chip body (body 121) in a plan view.  
Regarding claim 3, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising, wherein the guard ring (redistribution layer 142 i.e. made of metal see [0092]) is in contact with the passivation layer (insulation layer 111a/b).  
Regarding claim 4, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising wherein the guard ring (redistribution layer 142 i.e. made of metal see [0092]) is in contact with a side surface of the encapsulation layer (encapsulant layer 130).  
Regarding claim 5, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising, wherein a re-wiring structure (connection member 140) that is electrically connected to the chip pad (pad 122) is on the frame substrate (connection unit 110) and on a surface of the semiconductor chip (semiconductor chip 120).  
Regarding claim 6, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising, wherein a multi-layer wiring structure (connection member 140) is within the frame substrate, and wherein a re-wiring structure that is electrically connected to the chip pad (pad 122) and the multi- layer wiring structure is on the frame substrate and on a top surface of the semiconductor chip (chip 120).  
Regarding claim 7, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising, wherein the encapsulation layer (encapsulant layer 130) is on a bottom surface of the chip body (body 121).  
Regarding claim 8, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising, wherein the encapsulation layer (encapsulant layer 130) 23Attorney Docket No.: 5649-5198 is on the edge portion of the chip body (body 121) and an edge portion of the passivation layer (insulation layer 111a/b).  
Regarding claim 9, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection unit 110 in FIG. 11D) comprising, wherein a bottom surface of the chip body (body 121) is at a lower level than a bottom surface of the frame substrate (frame 110).  
Regarding claim 10, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection member 110) comprising a through hole ( hole 110H) therein; a semiconductor chip (semiconductor chip 120) in the through hole, wherein the semiconductor chip comprises a chip body (body 121), at least one chip pad (pad 122) on a surface of the chip body, a capping layer (passivation layer 123) on the at least one chip pad, and a passivation (insulation layer 11a/b) layer on the chip body, on sides of the at least one chip pad, and on part of the capping layer; an encapsulation layer (encapsulant layer 130) on side surfaces of the semiconductor chip within the through hole; and a guard ring (redistribution layer 142 i.e. made of metal see [0092]) on the passivation layer and on an edge portion of the chip body, the guard ring having a top surface at a level that is equal to or higher than a top surface of the encapsulation layer (see FIG. 11D).  
Regarding claim 12, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection member 110), wherein a top surface of the passivation layer is at a lower level than the top surface of the encapsulation layer, and the guard ring is in contact with a side surface of the encapsulation layer (see FIG. 11D).  
Regarding claim 14, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection member 110), wherein a re-wiring structure (connection structure 140) and a re-wiring pad electrically connected to the chip pad are on the frame substrate and on a surface of the semiconductor chip, and wherein a package that is electrically connected to the re-wiring pad is on the re-wiring structure (see FIG. 11D).  
Regarding claim 16, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection member 110) comprising a through hole (hole 110H) therein; a semiconductor chip (semiconductor chip 120) in the through hole, wherein the semiconductor chip comprises a chip body (body 121), at least one chip pad (pad 122) on a surface of the chip body, and a passivation layer ( insulation layer 11aa/b) on the chip body and on side surfaces of the at least one chip pad; an encapsulation layer (encapsulant layer 130) on side surfaces of the semiconductor chip within the through hole; and a guard ring on the passivation layer and on an edge portion of the chip body, the guard ring (redistribution layer 142 i.e. made of metal see [0092]) having a top surface at a level that is equal to or higher than a top surface of the encapsulation layer (see FIG. 11D).  
Regarding claim 20, Lee shows a fan-out semiconductor package comprising: a frame substrate (connection member 110) comprising, wherein the guard ring (redistribution layer 142 i.e. made of metal see [0092]) continuously extends along a perimeter of the chip body in a plan view (see FIG. 11D).
Allowable Subject Matter
Claims 11, 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893